Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 1 of 16 PageID #: 106381




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 MAX FEDERMAN,                                  ) Case No.
                                                )
                      Plaintiff,                )
                                                )
                                                ) JURY TRIAL DEMANDED
                vs.                             )
                                                )
 VIVINT SOLAR, INC., DAVID BYWATER,             )
 DAVID F. D’ALESSANDRO, BRUCE                   )
 MCEVOY, JAY D. PAULEY, TODD R.                 )
 PEDERSEN, ELLEN S. SMITH, JOSEPH S.            )
                                                )
 TIBBETTS, JR., and PETER F. WALLACE,           )
                                                )
                      Defendants.               )
                                                )
                                                )
                                                )

      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Max Federman (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through his counsel, except as to those allegations

pertaining to Plaintiff, which are alleged upon personal belief, alleges the following for his

Complaint:

                         NATURE AND SUMMARY OF THE ACTION

       1.     Plaintiff brings this action against Vivint Solar, Inc. (“Vivint Solar” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, arising out of their agreement to be

acquired by Sunrun Inc. (“Sunrun”), through Sunrun’s wholly owned subsidiary Viking Merger

Sub, Inc. (the “Proposed Transaction”).
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 2 of 16 PageID #: 106382




        2.       On July 6, 2020, Vivint Solar entered into an Agreement and Plan of Merger with

Sunrun (the “Merger Agreement”), pursuant to which, each Vivint Solar stockholder will receive

0.55 shares of Sunrun common stock for each share of Vivint Solar common stock they own.

        3.       On September 2, 2020, Vivint Solar filed a Definitive Proxy Statement on Form

DEFM 14A (the “Proxy Statement”) with the SEC which omits or misrepresents material

information concerning the Proposed Transaction. The failure to adequately disclose such material

information renders the Proxy Statement false and misleading.

        4.       The stockholder vote to approve the Proposed Transaction is forthcoming. Under

the Merger Agreement, following a successful stockholder vote, the Proposed Transaction will be

consummated. For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

defendants from conducting the stockholder vote on the Proposed Transaction unless and until the

material information discussed below is disclosed to the holders of the Company’s common stock,

or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.




                                                  -2-
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 3 of 16 PageID #: 106383




       7.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.            Vivint Solar is

incorporated in this District, rendering venue in this District appropriate.

                                          THE PARTIES

       8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Vivint Solar.

       9.       Defendant Vivint Solar is a Delaware corporation with its principal executive

offices located at 1800 West Ashton Boulevard, Lehi, Utah 84043. The Company operates offices

located at 2510 Dean Lesher Drive, Suite A, Concord, California 94520 and 1939 Hartog Drive,

San Jose, California 95131. The Company’s common stock trades on the New York Stock

Exchange under the ticker symbol “VSLR.”

       10.      Defendant David Bywater is, and has been at all relevant times, Chief Executive

Officer and a director of the Company.

       11.      Defendant David F. D’Alessandro is, and has been at all relevant times, a director

of the Company.

       12.      Defendant Bruce McEvoy is, and has been at all relevant times, a director of the

Company.

       13.      Defendant Jay D. Pauley is, and has been at all relevant times, a director of the

Company.

       14.      Defendant Todd R. Pedersen is, and has been at all relevant times, a director of the

Company.

       15.      Defendant Ellen S. Smith is, and has been at all relevant times, a director of the

Company.




                                                -3-
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 4 of 16 PageID #: 106384




       16.     Defendant Joseph S. Tibbetts, Jr. is, and has been at all relevant times, a director of

the Company.

       17.     Defendant Peter F. Wallace is, and has been at all relevant times, Chairman of the

Board and a director of the Company.

       18.     Defendants identified in paragraphs 10-17 are referred to herein as the “Board” or

the “Individual Defendants.”

                               SUBSTANTIVE ALLEGATIONS

Company Background

       19.     Vivint Solar offers distributed solar energy to residential customers through a

customer-focused and neighborhood-driven direct-to-home sales model.

       20.     Through investment funds, the Company owns a substantial majority of the solar

energy systems it installs, and wholly owns a smaller number of solar energy systems outside of

investment funds.

       21.     From Vivint Solar’s inception in May 2011 through December 31, 2019, Vivint

Solar has installed solar energy systems with an aggregate of 1,294.0 megawatts (“MW”) of

capacity at approximately 188,300 homes for an average solar energy system capacity of

approximately 6.9 kilowatts.

       22.     On August 5, 2020, Vivint Solar announced its second quarter 2020 financial

results. For the quarter, total revenue was $106.4 million, an increase of 17% from the second

quarter of 2019. Gross profit was $46.4 million, an increase of 46% from the second quarter of

2019. In the second quarter, the Company installed approximately 44 MW, above the high end of

the Company’s guidance of 35 to 38 MW for the quarter.




                                                -4-
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 5 of 16 PageID #: 106385




The Proposed Transaction

       23.     On July 6, 2020, Vivint Solar and Sunrun issued a joint press release announcing

the Proposed Transaction, stating, in pertinent part :

      SAN FRANCISCO, July 06, 2020 -- Sunrun (NASDAQ: RUN), a leading provider
      of residential solar, battery storage and energy services, and Vivint Solar (NYSE:
      VSLR), a leading full-service residential solar provider in the United States, today
      announced the companies have entered into a definitive agreement under which
      Sunrun will acquire Vivint Solar in an all-stock transaction, pursuant to which each
      share of Vivint Solar common stock will be exchanged for 0.55 shares of Sunrun
      common stock, representing a combined Enterprise Value of $9.2 billion based on
      the closing price of Sunrun’s shares on July 6, 2020. Vivint Solar stockholders are
      expected to own approximately 36% and Sunrun stockholders are expected to own
      approximately 64% of the fully diluted shares of the combined company. The
      exchange ratio implies a 10% premium for Vivint Solar shares based on closing
      prices on July 6, 2020, and a 15% premium to the exchange ratio implied by the
      three month volume weighted average price of Vivint Solar and Sunrun shares.

      “Americans want clean and resilient energy. Vivint Solar adds an important and
      high-quality sales channel that enables our combined company to reach more
      households and raise awareness about the benefits of home solar and batteries,” said
      Lynn Jurich, Sunrun’s Chief Executive Officer and co-founder. "This transaction
      will increase our scale and grow our energy services network to help replace
      centralized, polluting power plants and accelerate the transition to a 100% clean
      energy future. We admire Vivint Solar and its employees, and look forward to
      working together as we integrate the two companies.”

      David Bywater, Chief Executive Officer of Vivint Solar, added, “Vivint Solar and
      Sunrun have long shared a common goal of bringing clean, affordable, resilient
      energy to homeowners. Joining forces with Sunrun will allow us to reach a broader
      set of customers and accelerate the pace of clean energy adoption and grid
      modernization. We believe this transaction will create value for our customers, our
      shareholders, and our partners.”

      A Shared Mission to Create a Planet Run by the Sun

      Sunrun and Vivint Solar share a mission to create a planet run by the sun. Together,
      we can empower more families to take control of their energy future by increasing
      customer choice in how they create and consume power.

      There is an urgent need to decarbonize our energy system. Extreme weather due to
      climate change is increasing, putting immense strain on our energy system. Fossil
      fuel power plants are responsible for more than 30% of all carbon pollution across
      the country. Sunrun will be a meaningful contributor to a fully renewable and
      electrified energy system. Our growing fleet of solar homes and batteries will be



                                                -5-
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 6 of 16 PageID #: 106386




     networked to provide greater benefits to the grid and energy consumers. Generating
     energy at the point it is used reduces the need for dirty energy being produced far
     away that is increasingly expensive to transmit. Our customers have already and will
     continue to help shut down inefficient carbon-producing power plants.

     Our combined customer base of nearly 500,000 creates a leading owner of solar
     assets globally, with over 3 gigawatts of solar assets on the balance sheet. Yet,
     residential solar has reached only 3% penetration in the United States today and the
     runway for growth remains massive.

     Sunrun has committed to leading the solar industry in diversity and inclusion efforts,
     career development, and employee benefits. As part of a broader, more diversified
     company, we will be able to offer employees even more opportunities and solidify
     our position as the best place to work in the solar industry.

     Strategic rationale

     This is a transformational opportunity to generate consumer and shareholder value,
     realize annual cost synergies and bring cleaner, affordable energy to more homes. It
     establishes Sunrun as a leading home solar and energy services company across the
     United States, bringing greater opportunities for consumers to save money on their
     electric bills and decrease dependence on fossil fuels.

     Residential solar has reached only 3% penetration in the United States today and yet
     surveys show nearly 9 out of 10 people in the United States favor expanding the use
     of solar power. The acquisition of Vivint Solar adds a complementary direct-to-
     home sales channel to Sunrun’s platform, increasing our reach and capabilities in a
     growing market. Our thirteen years of experience has shown that a consultative
     experience from trusted sales advisors is important to educate customers of the
     merits of solar energy. Vivint Solar’s highly trained, consultative field sales experts
     will be an important part of the combined platform and will serve as critical
     ambassadors for consumers to learn the benefits of solar energy.

     Like Sunrun, Vivint Solar has adapted to the current environment, accelerating
     digital lead generation efforts and providing a contact-less selling and installation
     experience in most instances. This transition has resulted in improvements for both
     companies, including setting the foundation for structural cost reductions and
     improved customer experience.

     We expect to deliver meaningful cost synergies, estimated at $90 million on an
     annual basis. We see opportunities across the entire cost base, including
     consolidating and optimizing our branch footprint, reducing redundant spending on
     technology systems, scaling our proprietary racking technology, as well as
     improving sourcing capabilities within our supply chains. There are also
     opportunities to realize scale benefits from shared corporate functions including
     accounting, human resources, legal, and policy.




                                              -6-
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 7 of 16 PageID #: 106387




     We expect additional revenue synergies to generate enhanced value creation for our
     customers and shareholders from a larger base of solar assets. We expect to be able
     to offer batteries to the combined base of solar customers. A larger footprint of solar
     and battery assets also increases the value of what we bring to our grid services
     partnerships and strengthens our ability to deliver considerable value in that
     business. We expect to benefit from efficiencies in large scale project finance capital
     raising activities and are excited about the opportunity to build an even stronger and
     more recognizable consumer brand in residential energy services.

     Benefits for Customers

     Most energy consumers are currently beholden to a single power company that
     provides electricity to them based on their household location. As a benefit of this
     combination, Sunrun’s increased scale, operating efficiency and combined research
     and development (R&D) efforts will enable the company to even further accelerate
     the adoption of renewable energy and give households more control over their
     energy future.

     A lower cost structure from greater scale can open more markets and allow lower
     pricing for customers, accelerating the transition away from polluting fossil fuels. It
     will also give our customers access to better, more affordable products and services.
     Lastly, combining R&D resources and focusing efforts will allow us to accelerate
     the offering of advanced solutions, such as virtual power plants and other energy
     services programs, to more customers in more markets.

     Transaction Details

     Under the terms of the definitive transaction agreement, each share of Vivint Solar
     common stock issued and outstanding immediately prior to the effective time of the
     merger will be converted automatically into the right to receive 0.55 shares of
     Sunrun common stock.

     The Board of Directors of Sunrun and Vivint Solar have each unanimously voted in
     favor of the definitive transaction agreement.

     The acquisition of Vivint Solar is expected to be completed during the fourth quarter
     of 2020, subject to approval by Vivint Solar and Sunrun stockholders, regulatory
     approvals and other customary closing conditions.

     Sunrun’s Board of Directors will be expanded by adding 2 directors, one of which
     is expected to be Vivint Solar’s CEO, David Bywater.

     Support Agreements have been obtained from both companies’ largest stockholders,
     313 Acquisition LLC (Blackstone affiliate) and Tiger Global, to vote their respective
     shares in favor of the merger and the share issuance, respectively.




                                              -7-
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 8 of 16 PageID #: 106388




       In addition, 313 Acquisition LLC (Blackstone affiliate) has agreed to lock up 50%
       of shares obtained as a result of the acquisition for 60 days following closing and
       the remaining 50% for 120 days. Sales are allowed to occur during these periods
       subject to certain conditions.

The Proxy Statement Materially Misleads Vivint Solar Stockholders by Omitting Material
Information

       24.     On September 2, 2020, defendants filed the materially misleading and incomplete

Proxy Statement with the SEC. Designed to convince the Company’s stockholders to vote in favor

of the Proposed Transaction, the Proxy Statement is rendered misleading by the omission of critical

information.

       25.     First, the Proxy Statement omits material information regarding Vivint Solar’s and

Sunrun’s financial projections.

       26.     Specifically, in connection with the Company’s projections, the Proxy Statement

fails to disclose: (i) with respect to the January Forecasts, EBITDA and levered free cash flow for

the calendar years 2020 through 2024; (ii) the details of the updated forecasts presented to the

Board at its May 8, 2020 Board meeting; and (iii) net income for each of the projection sets, for

the calendar years 2020 through 2024.

       27.     Similarly, the Proxy Statement fails to disclose Sunrun’s net income over the

projection period.

       28.     Second, the Proxy Statement omits material information regarding Morgan

Stanley’s financial analyses.

       29.     With respect to Morgan Stanley’s Trading Comparables Analysis – Vivint Solar,

the Proxy Statement fails to disclose: (i) the number of fully diluted outstanding shares; and (ii)

net debt as of March 31, 2020.




                                               -8-
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 9 of 16 PageID #: 106389




       30.     With respect to Morgan Stanley’s Levered Discounted Cash Flow Analysis – Vivint

Solar, the Proxy Statement fails to disclose: (i) the estimated levered free cash flows from Vivint

Solar’s systems installed as of December 31, 2019 (“Vivint Solar AssetCo”) that Vivint Solar

management forecasted Vivint Solar to generate during calendar years 2020 through 2050 ; (ii)

current unrestricted excess cash; (iii) the estimated levered cash flows from Vivint Solar’s new

systems forecasted to be installed from January 1, 2020 through 2024 (“Vivint Solar DevCo”) that

Vivint Solar management forecasted Vivint Solar to generate during calendar years 2020 through

2024; (iv) Vivint Solar DevCo’s EBITDA in 2025, utilized to derive the terminal value; (v)

terminal year debt; (vi) the individual inputs and assumptions underlying the discount rate range

of 9.3% to 11.3%; and (vii) fully diluted outstanding shares.

       31.     With respect to Morgan Stanley’s Discounted Equity Research Analysts’ Future

Price Targets analysis – Vivint Solar, the Proxy Statement fails to disclose: (i) the price targets

observed by Morgan Stanley; and (ii) identification of the sources of the price targets.

       32.     With respect to Morgan Stanley’s Trading Comparables Analysis - Sunrun, the

Proxy Statement fails to disclose: (i) the number of fully diluted outstanding shares; and (ii) net

debt as of March 31, 2020.

       33.     With respect to Morgan Stanley’s Levered Discounted Cash Flow Analysis –

Sunrun, the Proxy Statement fails to disclose: (i) the estimated levered free cash flows from

Sunrun’s systems installed as of December 31, 2019 (“Sunrun AssetCo”) that Sunrun is forecasted

to generate during calendar years 2020 through 2050; (ii) the estimated levered cash flows from

Sunrun’s new systems forecasted to be installed from January 1, 2020 through 2024 (“Sunrun

DevCo”) that Sunrun is forecasted to generate during calendar years 2020 through 2024; (iii)

Sunrun DevCo’s EBITDA in 2025; (iv) terminal year debt; (v) the individual inputs and




                                               -9-
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 10 of 16 PageID #: 106390




assumptions underlying the discount rate range of 9.4% to 11.4%; and (vi) fully diluted

outstanding shares.

       34.     With respect to Morgan Stanley’s Discounted Equity Research Analysts’ Future

Price Targets analysis – Sunrun, the Proxy Statement fails to disclose: (i) the price targets observed

by Morgan Stanley; and (ii) identification of the sources of the price targets.

       35.     With respect to Morgan Stanley’s Pro Forma Levered Discounted Cash Flow

Analysis, the Proxy Statement fails to disclose: (i) the estimated levered free cash flows from

Vivint Solar AssetCo and Sunrun AssetCo that Vivint Solar and Sunrun are forecasted to generate

during calendar years 2020 through 2050; (ii) current unrestricted excess cash; (iii) the estimated

levered cash flows from Vivint Solar DevCo and Sunrun DevCo that Vivint Solar and Sunrun are

forecasted to generate during calendar years 2020 through 2024; (iii) Vivint Solar DevCo’s and

Sunrun DevCo’s combined EBITDA in 2025; (iv) Vivint Solar’s and Sunrun’s terminal year debt;

(v) net debt as of March 31, 2020; (vi) the individual inputs and assumptions underlying the

discount rate range of 9.4% to 11.4%; and (vii) the assumed number of fully diluted shares

outstanding of the pro forma combined company.

       36.     Third, the Proxy Statement omits material information regarding BofA’s financial

analyses.

       37.     With respect to BofA’s Discounted Cash Flow Analysis – Vivint Solar, the Proxy

Statement fails to disclose: (i) the stand-alone, levered, after-tax free cash flows that Vivint Solar

was forecasted to generate from its existing aggregate portfolio of installed PPA/Lease solar

energy systems (“Vivint Solar OpCo”) during calendar years 2020 through 2049; (ii) the stand-

alone, levered, after-tax free cash flows that Vivint Solar was forecasted to generate from sales,

assuming a certain financing strategy of future solar energy systems (“Vivint Solar DevCo II”)




                                                - 10 -
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 11 of 16 PageID #: 106391




during calendar years 2020 through 2027; (iii) Vivint Solar’s stand-alone, net retained value

attributable to assets not otherwise included in Vivint Solar OpCo as of the end of the terminal

year; and (iv) the individual inputs and assumptions underlying the discount rate range of 9.0% to

12.0%.

         38.   With respect to BofA’s review of certain publicly available equity research analyst

price targets for Vivint Solar, the Proxy Statement fails to disclose: (i) the price targets observed

by BofA; and (ii) identification of the sources of the price targets.

         39.   With respect to BofA’s Discounted Cash Flow Analysis of Sunrun, the Proxy

Statement fails to disclose: (i) the stand-alone, levered, after-tax free cash flows that Sunrun was

forecasted to generate from its existing aggregate portfolio of installed PPA/Lease solar energy

systems (“Sunrun OpCo”) during calendar years 2020 through 2049; (ii) the stand-alone, levered,

after-tax free cash flows that Sunrun was forecasted to generate from sales of newly installed solar

energy systems (“Sunrun DevCo II”) during calendar years 2020 through 2027; (iii) Sunrun’s

stand-alone, net retained value attributable to assets not otherwise included in Sunrun OpCo as of

the end of the terminal year; and (iv) the individual inputs and assumptions underlying the discount

rate range of 10.0% to 13.5%.

         40.   With respect to BofA’s review of certain publicly available equity research analyst

price targets for Sunrun, the Proxy Statement fails to disclose: (i) the price targets observed by

BofA; and (ii) identification of the sources of the price targets.

         41.   With respect to BofA’s Has/Gets Analysis, the Proxy Statement fails to disclose:

(i) the estimated after-tax Synergies (net of after-tax cost costs to achieve such Synergies) during

2020 through 2023; (ii) the individual inputs and assumptions underlying the discount rate range

of 10.0% to 13.5%; and (iii) the after-tax Synergies in the terminal year.




                                                - 11 -
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 12 of 16 PageID #: 106392




       42.     Finally, the Proxy Statement fails to disclose material information concerning the

potential conflicts of interest faced by BofA.

       43.     The Proxy Statement sets forth the services BofA has provided for Vivint Solar and

the Blackstone Entities in the prior two-year period and the fees received in connection with such

services. See Proxy Statement at 126. The Proxy Statement, however, fails to disclose the details

of any services BofA has provided, or is currently providing, to Sunrun or its affiliates, the timing

and nature of such services and the amount of compensation BofA received, or expects to receive,

in connection with any services provided.

       44.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       45.     In sum, the omission of the above-referenced information renders the Proxy

Statement materially incomplete and misleading, in contravention of the Exchange Act.

Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the irreparable injury

that Company stockholders will continue to suffer absent judicial intervention.

                                      CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       46.     Plaintiff repeats all previous allegations as if set forth in full.

       47.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.




                                                 - 12 -
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 13 of 16 PageID #: 106393




       48.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Vivint Solar’s and Sunrun’s

financial projections, the financial analyses performed by Morgan Stanley and BofA, and BofA’s

potential conflicts of interest. The defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       49.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       50.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       51.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                  Claims Against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

       52.     Plaintiff repeats all previous allegations as if set forth in full.

       53.     The Individual Defendants acted as controlling persons of Vivint Solar within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Vivint Solar, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,




                                                 - 13 -
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 14 of 16 PageID #: 106394




directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       54.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       56.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act.      As a direct and proximate result of defendants’ conduct, Vivint Solar’s




                                                - 14 -
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 15 of 16 PageID #: 106395




stockholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Vivint Solar, and against defendants, as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.



                                         JURY DEMAND

Plaintiff demands a trial by jury.




                                                - 15 -
Case 1:99-mc-09999 Document 1046 Filed 09/18/20 Page 16 of 16 PageID #: 106396




Dated: September 18, 2020                    O’KELLY & ERNST, LLC


                                      By /s/ Ryan M. Ernst
                                             Ryan M. Ernst (#4788)
                                             824 N. Market Street, Suite 1001A
                                             Wilmington, DE 19801
                                             Tel.: (302) 778-4000
                                             Email: rernst@oelegal.com




                                    - 16 -
